Case 1:20-cv-03535-JPO Document 49 Filed 10/26/20 Page 1 of 1

October 26, 2020 Ernie Hines
227 Elgin Ave.
Forest Park. IL 60130

OetkenN YSDChambersi@inysd.uscourts.gov

Hon. J. Pau) Octken

United States District Judge
United States Courthouse
40 Foley Square

New York, NY 10007

Re: Hines v. Roc-a-Fella Records Inc. et al

DOCKET NO. 1:19-cv-4587-JPO

Hines v. EMI April Music, Inc., et al
DOCKET NO. 20-cv-3535-JPO

Dear Hon. Judge Oetken:

My name is Ernie Hines (d/b/a as Colorful Music). | am the Plaintiff in the two cases listed
above.

| am writing to you to follow-up on my letter of October 2, 2020. At this time I am still actively
searching to obtain new litigation counsel to represent me in the above referenced cases.

Please take note that I have now engaged an attorney to explore the possibility of settlement.
My former litigation counsel in the above referenced cases discussed settlement with opposing
counsel while he was still representing me. During these discussions, settlement proposals with
mutual releases were made by opposing counsel. I have asked my new attorney to reach out to
opposing counsel to further explore settlement and we are waiting to hear back.

| appreciate any assistance you can provide that would enable me to commence settlement
discussions through the assistance of the Court.

Sincerely,

 

2c: Pro Se Office
